03/18/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0608



                             No. DA 20-0608

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

KAYLA DAWN PENNINGTON,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 12, 2021, to prepare,

file, and serve the Appellant’s opening brief.




                                                              Electronically signed by:
                                                                 Bowen Greenwood
                                                             Clerk of the Supreme Court
                                                                   March 18 2021